United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 6, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30423
                         Summary Calendar



                      PATRICIA EVANS; ET AL,

                            Plaintiffs,

                 PATRICIA EVANS; AUTHURINE BRISBON

                      Plaintiffs-Appellants,

                              versus

    U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT; ET AL,

                            Defendants,

   HOUSING AUTHORITY OF NEW ORLEANS; CARMEN F. VALENTI, Housing
  Authority of New Orleans Board of Commissioners; CATHERINE D.
    LAMBERG, Administrative Receiver; CYNTHIA WIGGINS, Resident
                       Advisor to the Board,

                       Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                        USDC No.03-CV-2411
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, plaintiffs Patricia Evans and Authurine

Brison appeal the district court’s dismissal of their claim against



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-50026
                                   -2-

the Housing Authority of New Orleans (“HANO”), and HANO employees

Mr. Carmen F. Valenti, Ms. Catherine Lamberg, and Ms. Cynthia

Wiggins.     Plaintiffs     allege    that   defendants     violated   their

constitutional rights by building and operating their subsidized

housing on a waste site, thus creating horrible living conditions,

and   “retaliating”   against    plaintiffs.         Although    plaintiffs’

original complaint did not cite 42 U.S.C. § 1983, the district

court construed their pro se compliant liberally and found that

their allegations might be construed as being brought under § 1983.

      The district court gave plaintiffs the opportunity to amend

their complaint against Mr. Carmen F. Valenti, Ms. Catherine

Lamberg and Ms. Cynthia Wiggins, all employees of the Housing

Authority of New Orleans, to plead facts sufficient to overcome

their defense of qualified immunity. See Schultea v. Wood, 47 F.3d

1427 (5th   Cir.   1995).     After    considering    all   of   plaintiffs’

subsequent filings the district court found that plaintiffs had not

pleaded facts sufficient to make out such a claim, or any other

federal claim, and dismissed their claims with prejudice.

      Upon a review of the record we find that plaintiffs have not

alleged facts sufficient to establish any federal cause of action

and the district court therefore properly dismissed their claims.

      The judgment of the district court is AFFIRMED.